Citation Nr: 1141193	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  05-25 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability, specifically, for residuals of a lumbar laminectomy at L4-5.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) in the Army Reserves, including from June to October 1975, from June 16-30, 1979, and from July 12-26, 1980. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2006 the Veteran testified at a hearing at the RO before a local decision review officer (DRO).  Thereafter, in an August 2007 decision the RO granted one of his claims - for service connection for a right knee disorder.  However, he did not separately appeal the initial rating or effective date assigned for that disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

In November 2009, the Board issued a decision denying several other claims the Veteran also had appealed.  But the Board remanded these remaining two claims for further development and consideration.  This additional development especially included having him undergo another VA compensation examination to reassess the severity of his low back disability and potential entitlement to a higher rating.  

The Veteran had this additional VA compensation examination in April 2010.  But after considering the results of it, the Appeals Management Center (AMC) continued to deny these claims in a February 2011 supplemental statement of the case (SSOC) and since has returned the file to the Board for further appellate consideration of these remaining two claims.


In a May 2011 Report of General Information, the Veteran claimed he did not receive the February 2011 SSOC.  And, in an May 2011 remand, the Board determined that February 2011 SSOC was not mailed to his correct address, which was why the U. S. Postal Service had returned it as "undeliverable."  Moreover, the file contained an updated address, submitted in May 2010 by the Veteran.  Accordingly, another copy of the SSOC was mailed to this new address so as to not violate his procedural due process rights.

Regrettably, though, the Board must again remand the TDIU claim since the April 2010 VA examiner did not consider all of the Veteran's service-connected disabilities when rendering an opinion as to whether he is precluded from obtaining and maintaining substantially gainful employment.  However, the Board recognizes that this is partly due to the November 2009 remand directives that only specified the low back disability should be considered - when, in fact, he also had been granted service connection for his right knee disability in the August 2007 rating decision.  So his right knee disability also must be considered in this employability determination.  The Board, however, is going ahead and deciding the claim for a higher rating for his low back disability.


FINDINGS OF FACT

1.  The forward flexion of the Veteran's thoracolumbar spine is not limited to 30 degrees or less, and there is not favorable ankylosis of this entire segment of his spine, either.

2.  He also does not have any neurological manifestations of his low back disability, such as lower extremity radiculopathy or sciatic neuropathy (sciatica) on account of intervertebral disc syndrome (IVDS) causing incapacitating episodes having a total duration of at least four weeks in the past 12 months.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for the residuals of the lumbar laminectomy at L4-5.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March, May, and June 2004; and in May 2011.  The letters, especially in combination, informed him of the type of evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  And as for the Dingess requirements, since the Board is denying a higher rating for the low back disability, the downstream effective date element of this claims is ultimately moot.  So not providing notice concerning this downstream element of the claims is 
non-prejudicial, i.e., harmless error.  See also 38 C.F.R. § 20.1102 (2011).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and attempted to obtain his Social Security Administration (SSA) records.  However, after five unsuccessful attempts, the SSA submitted a letter to VA in August 2006 indicating the records were unavailable.  The Veteran was appropriately notified.  38 C.F.R. § 3.159(c)(2), (e)(1).  VA also arranged for compensation examinations in August 2004, September 2006, and most recently in April 2010 (following and as a result of the Board's November 2009 remand) to assess and reassess the severity of his low back disability.  Since there is now as a consequence sufficient evidence to fairly decide this claim insofar as determining the severity of this low back disability in relation to the applicable rating criteria, yet another examination is not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The requirement of a "contemporaneous" examination does not require a new examination (here, meaning newer than April 2010) based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, the Board is satisfied there was compliance with its November 2009 and May 2011 remand directives in scheduling the April 2010 examination, including obtaining the information needed to address the applicable rating criteria and ensuring the Veteran was notified of the continued denial of his claim for a higher rating in the February 2011 SSOC.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.  

II.  Entitlement to a Disability Rating Higher than 20 Percent for the Residuals of the Lumbar Laminectomy at L4-5

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so here, since January 2003- until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

According to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a; Diagnostic Codes (DCs) 5235-5242. 

The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.  And a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

The Rating Schedule also lists normal ranges of motion of the thoracolumbar spine for VA compensation purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51, 458 (Aug. 27, 2003).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, granting a higher disability rating when any functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1). 


Neurological manifestations are rated pursuant to DC 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

If disc disease is present, then the Veteran's low back disability also may be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DC 5243.  Under this Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment "prescribed by a physician."  Id.

Here, during the August 2004 VA examination, the Veteran reported a "nagging" pain in his lower back.  Upon physical examination, the Veteran's straight leg test was negative and his reflexes were 1+ and equal, bilaterally.  Further, there was no evidence of muscle atrophy or weakness.  The examiner stated that bowel and bladder symptoms were negative.  Range of motion was found to be flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and external rotation to 20 degrees, bilaterally.  The examiner stated that repetitive motion did not change the range of motion and there were no complaints of pain on both repetitive as well as passive motion.  The examiner did not further comment on Deluca requirements.  The Veteran did not give a history of pain radiating to the lower extremities.  The Veteran was also not prescribed bed rest for this disability.  

The Veteran again underwent a VA examination in September 2006.  At that time, per the Veteran's statements, he described his pain as constant and "dull," with an intensity of 4 out of 10.  Further, the Veteran state he can walk about 30 minutes and is unsteady, but does not fall.  The examiner noted the Veteran did not use a brace for support.  A physical examination of the Veteran's back noted range of motion to be flexion to 65 degrees, with pain at the end; extension to 30 degrees, without pain; bilateral lateral flexion to 30 degrees, without pain; left lateral rotation to 30 degrees, without pain; and, right lateral rotation to 30 degrees, with pain at the end.  The examiner did not find objective indications of pain on repetitive motion, and deep tendon reflexes were 2+, with knee and ankle jerks equal bilaterally.  The examiner also found scattered decreased sensation consistent with diabetic neuropathy in the feet.  As for the Deluca requirements, the examiner stated limitation in range of motion, amount of pain and functional capacity during flare-ups could not be estimated without resort to mere speculation.  And, as was noted in the August 2004 examination, the Veteran was not prescribed bed rest for this disability.  

Also of record are the Veteran's VA treatment records from 1979 to June 2007.  Additionally, private treatment records from Dr. D.B., dated June 1980, November 1981 and September 1992.  These records discussed the Veteran's treatment and complaints pertaining to his back disability, including additional treatment for unrelated medical problems.  In June 2007, the Veteran was seen for a recent injury after changing a tire.  At that time, he complained of radiating pain, with numbness and tingling.  X-rays taken at this time did not indicate acute fracture or dislocation.  Further, the disc spaces where maintained but the facet joints showed hypertrophic changes.  The Veteran's sacroiliac joints were described as normal.  While these VA and private treatment records have been considered in connection with the determination of limitation of motion of the Veteran's back, there are no additional objective range of motion findings included in the evaluations and treatment of the Veteran.  

Thereafter, and in compliance with the November 2009 Board remand, the Veteran was again scheduled for a VA examination in April 2010.  The Veteran reported chronic pain in his back, with an intensity of 4 or 5 out of 10.  However, he described the flare-ups are an achy dull, with an intensity of 7-8 out of 10.  These flare-ups occur 3 to 4 times a day and last about 30 minutes, which are brought on by cold or wet weather.  Further, the Veteran reports intermittent pain radiating down his right leg to the right foot, with a sharp pain of 7 to 8 out of 10.  Also, he stated he experiences tingling and numbness down the right leg and in some tingling in his hands and feet, secondary to diabetes.  The examiner noted the Veteran does not use a brace or other assistive device, and he has control of his bladder and bowel.  Further, he has not been prescribed bed rest, had hospitalization or emergency room visits for his back within the past 12 months.  

A physical examination of the Veteran's back noted range of motion to be flexion to 60 degrees, with pain; extension to 20 degrees, with pain; bilateral lateral flexion to 30 degrees, without pain; bilateral lateral flexion to 25 degrees, with pain at 25 degrees; and, bilateral lateral rotation to 45 degrees, with pain.  However, with three repetitions, the examiner did not find any additional pain on motion, tenderness, spasm, edema, and fatigability, lack of endurance, weakness or instability.  The examiner also noted the Veteran's cranial nerves were intact, and motor strength was 5/5 for both the upper and lower extremities.  A straight leg raise test produced low back pain, and there indications of scattered and decreased sensation consistent with diabetic neuropathy in the feet.  Consequently, the examiner determined that the Veteran has subjective complaints of radiculopathy without objective neurological findings, and that he does suffer from diabetic neuropathy of the lower extremities.  As for the Deluca requirements specifically regarding additional limitation during flare-ups only, the examiner stated this could not be estimated without resort to mere speculation.  


In light of these findings, there is no basis to assign a disability rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  All three VA examination reports from August 2004, September 2006, and April 2010 show that his thoracolumbar spine demonstrated flexion greater than 30 degrees, and in fact even greater than 60 degrees during the September 2006 VA examination (when he had 65 degrees of flexion).  He also has had a combined range of motion greater than 120 degrees (160, 215 and 210 degrees, respectively).  Accordingly, a disability rating higher than 20 percent is not available under the General Rating Formula for Diseases and Injuries of the Spine. 

And since there is motion in every direction, there is no indication of favorable ankylosis of his entire thoracolumbar spine (referring to the combined thoracic and lumbar segments).  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Whereas unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Neither is the situation here, however.

In addition, there is not the functional loss due to pain, weakness, fatigability, or incoordination of the thoracolumbar spine that would otherwise warrant assigning a rating higher than 20 percent.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  The three VA examiners commented that some movements caused pain on repetition.  But this pain was only present at the extremes (i.e., endpoints) of each movement, meaning that most movements were pain free, with no evidence of any weakness, incoordination, fatigue, or lack of endurance on repetitive movement.  Moreover, the most recent VA examination in April 2010 revealed that motor strength was normal (5/5) for the lower extremities.  Under these circumstances, there is no basis for a disability rating higher than 20 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board also finds no basis to assign a disability rating higher than 20 percent under DC 5243 for IVDS.  There is no indication the Veteran has every had even one incapacitating episode or been prescribed bed rest by a physician.  In fact, he has consistently denied having incapacitating episodes, including during his three VA examinations.

Additionally, while the April 2010 VA examiner noted the Veteran's reports of intermittent pain radiating down his right leg to the right foot, with a sharp pain of 7 to 8 out of 10, on a scale of 1 to 10, neither the August 2004 VA examiner nor the September 2006 VA examiner reported radiating pain.  In fact, the August 2004 examiner specifically noted an absence of complaints concerning radiating pain, and the September 2006 examiner found scattered decreased sensation in the feet, but attributed this to diabetic peripheral neuropathy of the feet, and not the Veteran's low back disability.  This is significant because, as already mentioned, Note (1) to the General Rating Formula (DCs 5235-5242) specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  This often includes consideration of whether the disability involves paralysis of the sciatic nerve.  But the evidence in this case does not establish that the Veteran has even mild incomplete paralysis of the right sciatic nerve, as required for a minimum 10 percent rating under DC 8520.

The absence of even mild incomplete paralysis of the sciatic nerve is reflected in the August 2004 VA examination report, which notes the straight leg test was negative and his reflexes were 1+ and equal, bilaterally.  There was no also evidence of muscle atrophy or weakness.  The diagnosis was degenerative disc disease of the lumbar spine.  Thereafter, the September 2006 examination reports the Veteran's deep tendon reflexes were 2+, with knee and ankle jerks equal bilaterally.  The examiner diagnosed this disorder as status post disc excision at L5.  In addition, the April 2010 VA examination report notes that strength was normal at 5/5, sensation was intact to light touch except for a small area on the left lateral malleolus, and the straight leg raise test was negative.  The diagnosis was degenerative disc disease of the lumbar spine and status post laminectomy L4-5.  Further, the examiner stated there were only subjective complaints of radiculopathy, without objective neurological findings.  More importantly, the examiner also diagnosed diabetic peripheral neuropathy of the lower extremities and specifically stated that it is not related to or caused by the Veteran's lumbar disc disease.  So, to reiterate, the sensory and other impairment in his feet and legs has been attributed to the diabetic peripheral neuropathy, not his low back disability.  In sum, these findings do not represent even mild incomplete paralysis of either sciatic nerve as required for a separate 10 percent rating under DC 8520.

In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating under 38 C.F.R. § 4.124a, DC 8520, for either lower extremity.  See 38 C.F.R. § 4.31 (in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.).

There also is no suggestion the Veteran's low back disability is so exceptional or unusual as to render impractical the application of the regular rating schedule standards and, instead, warrant the assignment of a higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability (e.g., pain and limitation of motion, etc.) are contemplated by the schedular rating criteria.  And there is no evidence of hospitalization, much less on a frequent basis, or marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the assigned schedular rating is not inadequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Also keep in mind that he has a pending claim for a TDIU, which must be further developed, so the aggregate effect of his service-connected disabilities on his employability remains a consideration.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's low back disability.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, the appeal of this claim is denied.


ORDER

The claim for a rating higher than 20 percent for the low back disability, residuals of a lumbar laminectomy at L4-5, is denied.


REMAND

The Veteran contends that he is unable to work due to his service-connected low back and right knee disabilities and, therefore, entitled to a TDIU.  

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

In this particular case at hand, the Veteran is service connected for a low back disability, currently rated as 20-percent disabling, and for a right knee disability, currently rated as 10-percent disabling.  So he does not have sufficient ratings to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  But, as mentioned, he can still show his entitlement to this benefit by establishing his unemployability under the special provisions of § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Veteran's VA treatment records dated from 1979 to June 2007 and private treatment records from Dr. D.B., dated in June 1980, November 1981 and September 1992, all discuss the Veteran's treatment and complaints pertaining to his low back disability.  A March 2004 VA treatment record shows he has 14 years of education, does not have a valid driver's license, and does not have an automobile.  He was also formerly employed as a carrier driver.  The treating physician indicated the Veteran was semi-skilled and admitted his usual pattern of employment was retirement or disability.  The physician also indicated the Veteran stated no one was dependent upon him so he was not concerned with treatment for employment problems.  There are no additional treatment records indicating whether he is capable of obtaining and maintaining substantially gainful employment.  


Additionally, the Veteran has had three VA compensation examinations.  The report of the August 2004 examination states he had been unemployed since 1982 due to his combined medical problems involving his wrists, right knee, mental problems and his back, but only his back and right knee disabilities are service connected.  However, this examiner did not comment on whether the Veteran was unemployable as a result of these disabilities - especially since, at the time, only the low back disability was service connected.

The September 2006 examination report states the Veteran had been unemployed since 1990 when he had last worked as a film carrier.  The examiner found residual impairment due to the Veteran's low back disability and determined, as such, that he would be precluded from repetitive and heavy lifting of objects over 50 pounds.  

In April 2010, pursuant to the Board's November 2009 remand, the Veteran was again scheduled for a VA compensation examination to reassess the severity of his low back disability.  This November 2009 remand also specifically indicated that the examiner was to render an opinion as to whether the low back disability made him incapable of securing and maintaining substantially gainful employment.  However, the November 2009 remand did not specify that the right knee disability must also be considered, which had been service connected in an August 2007 rating decision.  Consequently, an additional examination is required in order to obtain a medical opinion concerning whether he is unemployable on account of his service-connected disabilities, including both the low back and right knee disabilities.  So his TDIU claim requires this further development, in particular, medical comment on this determinative issue.  See Gary v. Brown, 7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994).  

And if the designated VA examiner determines the Veteran is indeed unemployable because of his low back and right knee disabilities, the claim would have to be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for consideration of whether a TDIU is alternatively warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Have the Veteran reexamined for a medical opinion concerning whether his service-connected disabilities, low back and right knee, preclude him from obtaining and maintaining substantially gainful employment that is commensurate with his level of education and prior work experience and training - versus just, for example, "marginal" employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

2.  If the examiner indicates the Veteran is indeed unemployable on account of his disabilities, refer this case to the Under Secretary for Benefits or to the Director of C&P Service for consideration of a TDIU on an extra-schedular basis under the provisions of § 4.16(b).

3.  If the disposition of this claim remains unfavorable, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this TDIU claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


